Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00108-CR

                             Isaac Nathaniel RODRIGUEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2038
                         Honorable Laura Parker, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the juvenile court’s order is
AFFIRMED.

      SIGNED September 16, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice